DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 225 and 227 in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:  200 (“hook tool”; Paragraph 54), 224 (“plurality of hooks”; Paragraphs 53 and 62), 226 (“base shaft”; Paragraphs 53, 54, and 63), and 335 (“slots”; Paragraphs 61 and 65).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “the present disclosure relates generally” in Line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14, 17, and 19 are objected to because of the following informalities:  

Claim 17, Line 10, and Claim 19, Line 2, “GI tract” should read “gastrointestinal tract” for consistency throughout the Claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (U. S. Publication 2011/0011916).
Regarding Claim 1, Levine discloses (see Paragraph 46 and Figures 2B, 2C, and 7A) a tissue resectioning device (10), comprising: a first scaffold (24) and a second scaffold (20), each of the first and second scaffolds having a substantially tubular configuration (see Figure 2B and 2C); and a hook tool (26) engaged with the first scaffold, the hook tool operable to bias the first scaffold and the second scaffold relative to one another (see Paragraph 46) to engage a section of tissue between the first scaffold and the second scaffold (severed ends of organ sections A and B; see Paragraph 46).
Regarding Claim 2, Levine further discloses (see Paragraphs 29, 30, Figures 7C, and 7D) the first scaffold (24) includes a first cutting surface (36; see Paragraph 29), 
Regarding Claim 3, Levine further discloses (see Paragraphs 29 and 30) the first cutting surface (36; see Paragraph 29) and the second cutting surface (44; see Paragraph 30) matingly engage one another.
Regarding Claim 11, Levine further discloses (see Paragraph 34 and Figure 2A) the first scaffold (portion of 28 of 24) extends partially over the second scaffold (portion of 30 of 20) when the section of tissue is engaged between the first scaffold and the second scaffold (due to the sinusoidal tubular/W-plasty design; see Figure 2A).
Regarding Claim 16, Levine discloses (see Paragraphs 45, 46, Figures, 2B, 2C, and 7D) a method for tissue resectioning, the method comprising: inserting a tissue resectioning device (10) into a gastrointestinal tract (see Paragraph 45), the tissue resectioning device comprising: a first scaffold (24) and a second scaffold (20), each of the first and second scaffolds having a substantially tubular configuration (see Figure 2B and 2C); and a hook tool (26) engaged with at least one of the first scaffold and the second scaffold (see Figure 7D), using the hook tool, the first scaffold and the second scaffold relative to one another to resection a target section of tissue of the gastrointestinal tract captured between the first scaffold and the second scaffold (the severed ends of organ sections A and B; see Paragraph 46).
Regarding Claim 17, Levine further discloses (see Paragraphs 29, 46, and Figures 7A-7C) the method of positioning the first scaffold (24) along a first side of the target section of tissue of the GI tract (B; see Figures 7A and 7B); positioning the .
Claims 1, 4, 8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borghi (U. S. Publication 2012/0215238).
Regarding Claim 1, Borghi discloses (see Paragraph 40, 50, and Figure 1) a tissue resectioning device (1), comprising: a first scaffold (4) and a second scaffold (5), each of the first and second scaffolds having a substantially tubular configuration (see Figure 1); and a hook tool (6) engaged with the first scaffold (via 12 and 9; see Paragraph 107), the hook tool operable to bias the first scaffold and the second scaffold relative to one another (see Paragraph 82) to engage a section of tissue (2 and 3 via 8a; see Figure 4) between the first scaffold and the second scaffold (tissue between the portions of 8a of 4 and 8a of 5; as well as 6 and 8a).
Regarding Claim 4, Borghi further discloses (see Paragraphs 40, 44, and Figure 1) each of the first scaffold (4) and the second scaffold (5) comprising: a main body (7) having an inner surface (surface closest to the longitudinal axis) and an outer surface 
Regarding Claim 8, Borghi further discloses (see Paragraph 82 and Figure 1) comprising a set of fasteners (12) for coupling together the first (4) and second scaffolds (5).
Regarding Claim 16, Borghi discloses (see Paragraphs 40, 50, 82, and Figure 1) the method for tissue resectioning, the method comprising: inserting a tissue resectioning device (1) into a gastrointestinal tract (8a goes into the tissue; see Paragraph 40), the tissue resectioning device comprising: a first scaffold (4) and a second scaffold (5), each of the first and second scaffolds having a substantially tubular configuration (See Paragraph 50 and Figure 1); and a hook tool (6) engaged with at least one of the first scaffold (4) and the second scaffold; and  Biasing (via 12 [of 6] connecting to 11; see Paragraph 82), using the hook tool, the first scaffold and the second scaffold relative to one another to resection a target section of tissue of the gastrointestinal tract captured between the first scaffold and the second scaffold (tissue between the portions of 8a of 4 and 8a of 5 as well as 6 and 8a).
Regarding Claim 17, Borghi further discloses (see Paragraphs 80, 82, Figures 1, and 2) the method of positioning the first scaffold (4) along a first side of the target section of tissue of the GI tract (2; see Paragraph 80); positioning the second scaffold (5) along a second side of the target section of tissue of the gastrointestinal tract (3; see 
Regarding Claim 19, Borghi further discloses (see Paragraphs 82, 90, and Figures 1) securing the first (4) and second scaffolds (5) within the GI tract (8a goes into the GI tract) using a plurality of attachment tangs (8a) extending radially from the tissue resectioning device (1).
Regarding Claim 20, Borghi further discloses (see Paragraphs 45 and 82 and Figure 2) the method of biasing the first scaffold (4 operably engaged with 6) relative to the second scaffold (5) until the first scaffold (4) overlaps with the second scaffold, wherein a diameter of the first scaffold is different than a diameter of the second scaffold (see Paragraph 45).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassell (U. S. Patent 6,666,873).
Regarding Claim 1, Cassell discloses (see Column 2, Line 62; Column 3, Line 42-45, lines 60-67; and Figure 5) a tissue resectioning device (all of figure 1), comprising: a first scaffold (1) and a second scaffold (2), each of the first and second scaffolds having a substantially tubular configuration (see Column 3, Line 43-45); and a hook tool (Column 2, Line 62) engaged with the first scaffold, the hook tool operable to bias the first scaffold and the second scaffold relative to one another to engage a 
Regarding Claim 4, Cassell further discloses (see Column 3, Lines 43-49 and Figure 1) each of the first scaffold (1) and the second scaffold comprising (2) : a main body (of 1 and 2) having an inner surface (closest to axis 1c or 2c; see Figure 1) and an outer surface, (exterior surface of 1 or 2) the inner surface circumscribing a central longitudinal axis (1c or 2c); and a plurality of attachment tangs (7 with 7a) extending from the main body, the plurality of attachment tangs operable to engage an interior tissue wall (see Column 3, Lines 43-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cassell (U. S. Patent 6,666,873) in view of Kaplan et al. (U. S. Publication 2020/0054796 with an effectively filed date of 02/21/2017 from provisional application 62/461552) hereinafter Kaplan.  
Regarding Claim 5, Cassell discloses the invention substantially as stated above. 
However, Cassell does not discloses a locking tab at an end of the main body, the locking tab extending through one of the plurality of slots to maintain the main body in a substantially tubular configuration.
Kaplan teaches (see Paragraph 337 and Figure 2E) a flat implant that can be made tubular for implanting into a human lumen with a plurality of slots (230) extending around a circumference of the main body (200); and a locking tab (220) at an end of the main body, the locking tab extending through one of the plurality of slots to maintain the main body in a substantially tubular configuration in the same field of endeavor to allow variation in the diameter of the implantable device. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Cassell’s resectioning device with a tab and circumferential slots as taught by Kaplan in order to make implant device’s diameter specific for a tubular opening.
Regarding Claim 6, Cassell further discloses (see Column 3, Lines 44-47 and 51-53) a device for joining tubular and hollow organs (see Column 1, Lines 11-13) with a plurality of attachment tangs (7 and 7a) in the same field of endeavor to fix the device into tissue (see Column 2, Lines 22-23).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cassell (U. S. Patent 6,666,873) in view of Wirtel et al. (U. S. Publication 2015/0245839) hereinafter Wirtel.
Regarding Claims 9 and 10, Cassell discloses the invention substantially as stated above. 
However, Cassell does not disclose (Claim 9) the hook tool extending through the first and second scaffolds, the hook tool comprising: a first plurality of hooks engaged with the first scaffold; and a second plurality of hooks engageable with the section of tissue; or (Claim 10) the hook tool comprising a set of spears engageable with the section of tissue.
Wirtel teaches a two part anastomosis device (see Paragraphs 103, 107, 109 111, 112, and Figures 3-6) with the hook tool (plurality of 20) extending through the first (8; as shown best by [70] in alternate embodiment in Figure 6) and second scaffolds (4; through 36), the hook tool comprising: a first plurality of hooks (first half of hooks 20; bendable to more than 90 degrees; see Paragraph 109) engaged with the first scaffold; and a second plurality of hooks (second half of hooks 20) engageable with the section of tissue (24 of 20 is the tissue piercing portion; all hooks can engage with tissues or scaffold since there is no restriction against the ability to do both; see Paragraph 107); and/or (Claim 10) the hook tool comprising a set of spears (22; they are spears that can be bent by 38 to function as a hook; see Paragraph 112) engageable with the section of tissue (24 of 20 is the tissue piercing portion; see Paragraph 107) in the same field of endeavor to secure the two halves together (see Paragraph 121) and attach to the body (see Paragraph 103).
.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U. S. Publication 2011/0011916) in view of Gagner et al. (U. S. Publication 2011/0098630) hereinafter Gagner.
Regarding Claims 12 and 13, Levine discloses (see Paragraph 46 and Figures 2B, 2C, and 7A) a tissue resectioning device comprising (10): a first scaffold (24) and a second scaffold (20), each of the first and second scaffolds having a substantially tubular configuration (see Figures 2B and 2C); and a hook tool (26) engaged with the first scaffold, the hook tool operable to bias the first scaffold relative to the second scaffold (see Paragraph 46) to engage a section of tissue between the first scaffold and the second scaffold (severed ends of organ sections A and B; see Paragraph 46).
However, Levine does not disclose (Claim 12) a scope and the tissue resectioning device around the scope or (Claim 13) an overtube, wherein the scope and the tissue resectioning device extend within a lumen of the overtube. 
Gagner teaches (see Paragraphs 19, 27, 28, 30, and Figure 5) a device for deploying implants into the intestines with (Claim 12) a scope (136) and an implant around the scope (see Paragraph 28 and 30) in the same field of endeavor to provide images the device is properly implanted (See Paragraph 30); and (Claim 13) an overtube (150), wherein the scope and the tissue resectioning device extend within a lumen of the overtube (see Paragraph 28) in the same field of endeavor to view and verify the device was properly implanted (see Paragraph 30).

Regarding Claim 14, Levine further discloses (see Paragraphs 29, 30, Figures 7C, and 7D) the first scaffold (24) includes a first cutting surface (36; see Paragraph 29), wherein the second scaffold (20) includes a second cutting surface (44; see Paragraph 30), and wherein the first cutting surface and the second cutting surface engage one another to resection the section of tissue (see Figure 7C and 7D).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borghi (U. S. Publication 2012/0215238) in view of Gagner (U. S. Publication 2011/0098630).
Regarding Claim 12, Borghi discloses (see Paragraphs 40, 50, and Figure1) a tissue resectioning device (1), comprising: a first scaffold (4) and a second scaffold (5), each of the first and second scaffolds having a substantially tubular configuration (see Figure 1); and a hook tool (6) engaged with the first scaffold (via 12 and 9; see Paragraph 107), the hook tool operable to bias the first scaffold and the second scaffold relative to one another (see Paragraph 82) to engage a section of tissue (2 and 3 via 8a; see Figure 4) between the first scaffold and the second scaffold (tissue between the portions of 8a of 4 and 8a of 5 as well as 6 and 8a).
However, Borghi does not discloses a scope; and a tissue resectioning device around the scope,
Gagner teaches (see Paragraphs 19, 27, 28, 30, and Figure 5) a device for deploying implants into the intestines with a scope (136) and an implant around the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Borghi’s device with a scope as taught by Gagner in order to verify proper deployment of the device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borghi (U. S. Publication 2012/0215238) in view of Gagner (U. S. Publication 2011/0098630) as applied to Claim 12 above, and further in view of Kaplan (U. S. Publication 2020/0054796).
Regarding Claim 15, Borghi and Gagner disclose the invention substantially as stated above. Borghi further discloses (see Paragraphs 40, 44, 80, and Figure 1) a main body (7) having an inner surface (surface closest to the longitudinal axis) and an outer surface (surface furthest away from the longitudinal axis), the inner surface circumscribing a central longitudinal axis (see Figure 1); and a plurality of attachment tangs (8a) extending from the main body, the plurality of attachment tangs operable to engage an interior tissue (2 and 3; can be an intestine and is an interior tissue [see Paragraphs 40 and 44], not exterior tissue such as epidermis) wall, and the body capable of having slots (11), and the plurality of slots extending around a circumference of the main body.
However, the combination Borghi and Gagner does not disclose a locking tab at an end of the main body, the locking tab extending through one of the plurality of slots to maintain the main body in a substantially tubular configuration.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Borghi’s resectioning device as modified by Gagner with a tab and circumferential slots as taught by Kaplan in order to adjust the diameter of the implant device to a specific size tubular opening.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious an anastomosis device having all the claimed features of Claim 7, in particular a set of endoscope tabs extending from the main body, wherein the set of endoscope tabs bend towards the central longitudinal axis.
The prior art fails to teach or render obvious an anastomosis device having all the claimed features of Claim 18, in particular a second plurality of hooks of the hook tool and cutting surface with all of the claimed features of Claims 16 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gustafson et al. (U. S. Patent 5,425,738) teaches an end to end anastomosis device with a scope. 
Hardy et al. (U. S. Patent 4,766,898) teaches an end to end anastomosis device with two substantially tubular scaffolds with a hook tool.
Miller et al. (U. S. Patent 5,250,058) teaches an end to end anastomosis device with spears that penetrate tissue. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771